                                          Case 3:20-cv-01810-JSC Document 13 Filed 07/29/20 Page 1 of 3




                                   1

                                   2

                                   3

                                   4                                    UNITED STATES DISTRICT COURT

                                   5                                   NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     JOSE DANIEL CASTILLO-ANTONIO,                       Case No. 20-cv-01810-JSC
                                                          Plaintiff,
                                   8
                                                                                             ORDER TO SHOW CAUSE RE:
                                                   v.                                        SERVICE OF THE SUMMONS AND
                                   9
                                                                                             COMPLAINT
                                  10     JAMES H. KANG, et al.,
                                                                                             Re: Dkt. No. 8
                                                          Defendants.
                                  11

                                  12
Northern District of California
 United States District Court




                                  13             Plaintiff’s motion for default judgment is now pending before the Court. (Dkt. No. 11.)

                                  14   Plaintiff seeks default against Defendants James H. Kang dba Food Mart dba Food Barn and

                                  15   Eastgate Enterprise, Inc., In deciding whether to grant or deny a motion for default judgment, the

                                  16   Court must assess whether the defendant against whom default judgment is sought was properly

                                  17   served with notice of the action. See Penpower Tech. Ltd. v. S.P.C. Tech., 627 F. Supp. 2d 1083,

                                  18   1088 (N.D. Cal. 2008) (internal quotation marks and citation omitted). Upon review of Plaintiff’s

                                  19   motion for default judgment and the proofs of service of the summons and complaint, the Court

                                  20   has concerns regarding whether on Defendant Eastgate Enterprise, Inc. was properly served in this

                                  21   matter.

                                  22             “A federal court does not have jurisdiction over a defendant unless the defendant has been

                                  23   served properly under Fed. R. Civ. P. 4.” Direct Mail Specialists, Inc. v. Eclat Computerized

                                  24   Techs., Inc., 840 F.2d 685, 688 (9th Cir. 1988). Service on a corporation may be made by

                                  25   delivering a copy of the summons and complaint in accordance with state law where the district

                                  26   court is located. See Fed. R. Civ. Proc. 4(e)(1) & 4(h)(1)(A). California law states that service on

                                  27   a corporation may be made by serving “the person designated as agent for service of process.”

                                  28   Cal. Civ. Proc. Code § 416.10(a). Service may be completed by personal service, Cal. Civ. Proc.
                                           Case 3:20-cv-01810-JSC Document 13 Filed 07/29/20 Page 2 of 3




                                   1   Code § 415.10, or by leaving the summons and complaint “during usual office hours in [the

                                   2   person’s] office or, if no physical address is known, at his or her usual mailing address… with the

                                   3   person who is apparently in charge thereof, and by thereafter mailing a copy of the summons and

                                   4   complaint by first-class mail, postage prepaid to the person to be served at the place where a copy

                                   5   of the summons and complaint were left,” Cal. Civ. Proc. Code § 415.20(a).

                                   6           Here, the summons listed Defendant’s name and address as “Eastgate Enterprise, Inc.,

                                   7   18000 Studebaker Road #380, Cerritos, CA 90803.” (Dkt. No. 8 at 1.) Additionally, the

                                   8   California Secretary of State website lists Defendant Eastgate Enterprise’s agent for service of

                                   9   process as Jae S. Cho 18000 Studebaker Road, Ste. 585 Cerritos, CA 90703. See Business Search

                                  10   – Entity Detail, CALIFORNIA SECRETARY OF STATE, https://businesssearch.sos.ca.gov/ (select

                                  11   “Corporation Name” search type and search “Eastgate Enterprise”) (last visited July 29, 2020).

                                  12   However, the Proof of Service states that the complaint and summons were served on Eastgate
Northern District of California
 United States District Court




                                  13   Enterprise’s agent for service of process, Jae Cho, by substituted service by leaving copies with

                                  14   James Kang, Manager, at 1835 Rumrill Blvd. San Pablo, CA 94806. (Dkt. No. 8 at 3.) A copy of

                                  15   the summons and complaint was likewise mailed to Jae Cho at 1835 Rumrill Blvd. San Pablo, CA

                                  16   94806. (Id. at 4.)

                                  17           Plaintiff’s motion for default judgment does not address (1) that Defendant Eastgate

                                  18   Enterprise was served at a different address than the one identified for the agent for service of

                                  19   process, or that (2) substituted service was made on the co-Defendant James Kang. While

                                  20   substituted service may be proper, “Plaintiffs must [] be reasonably diligent in their attempts at

                                  21   direct service before substitute service is permitted.” Hong-Ming Lu v. Primax Wheel Corp., No. C

                                  22   04-4170 JSW, 2005 WL 807048, at *3 (N.D. Cal. Apr. 7, 2005). Plaintiffs have provided no

                                  23   information regarding what efforts were made to serve Defendant via its agent for service of

                                  24   process at the address provided for the agent for service of process prior to making substituted

                                  25   service. See Aussieker v. M&S Green-Power Energy, Inc., No. 2:18-cv-03234-JAM-AC, 2019 WL

                                  26   2183783, at *4 (E.D. Cal. May 21, 2019) (recommending denial of motion for default judgment

                                  27   because plaintiffs did not attempt personal service two or three times before using substitute

                                  28   service).
                                                                                         2
                                          Case 3:20-cv-01810-JSC Document 13 Filed 07/29/20 Page 3 of 3




                                   1          Accordingly, Plaintiff is ORDERED TO SHOW CAUSE regarding the adequacy of

                                   2   service. Plaintiff shall show cause in writing on or before August 20, 2020. The hearing on

                                   3   Plaintiff’s motion for default scheduled for August 13, 2020 is VACATED.

                                   4

                                   5          IT IS SO ORDERED.

                                   6   Dated: July 29, 2020

                                   7

                                   8
                                                                                                  JACQUELINE SCOTT CORLEY
                                   9                                                              United States Magistrate Judge
                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
                                                                                       3
